UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6292


MARK EARL BELL,

                  Petitioner - Appellant,

             v.

TRAVIS OUTLAW,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:07-hc-02227-FL)


Submitted:    October 19, 2009              Decided:   November 5, 2009


Before WILKINSON, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Earl Bell, Appellant Pro Se.   Clarence Joe DelForge, III,
Assistant  Attorney  General,  Raleigh,   North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mark Earl Bell seeks to appeal the district court’s

denial     of    his      28    U.S.C.        § 2254     (2006)          petition      and     his

subsequent      motion     for      reconsideration.                On    appeal,      Bell    has

failed to challenge the district court’s basis for denying the

motion   for     reconsideration;              therefore,          we    find   that     he    has

forfeited appellate review of that issue.                           See 4th Cir. R. 34(b)

(limiting       review    to    issues        raised     in    the       informal     brief     on

appeal).

               The   district       court’s      order       dismissing         Bell’s    § 2254

petition is not appealable unless a circuit justice or judge

issues     a    certificate         of    appealability.                 See    28    U.S.C.     §

2253(c)(1)      (2006).         A    certificate         of    appealability           will    not

issue    absent      “a    substantial           showing       of        the    denial    of    a

constitutional         right.”           28    U.S.C.    §    2253(c)(2)         (2006).        A

prisoner        satisfies        this         standard        by        demonstrating         that

reasonable       jurists       would      find      that      any        assessment      of    the

constitutional         claims       by   the    district       court       is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We

have independently reviewed the record and conclude that Bell

has not made the requisite showing.                           Accordingly, we deny a

                                                2
certificate   of   appealability     and   dismiss   the   appeal.      We

dispense   with    oral   argument   because   the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               DISMISSED




                                     3